Name: Commission Regulation (EC) No 1437/2001 of 13 July 2001 fixing the maximum purchase price for beef under the seventh partial invitation to tender pursuant to Regulation (EC) No 690/2001 and derogating from that Regulation
 Type: Regulation
 Subject Matter: trade policy;  prices;  animal product
 Date Published: nan

 Avis juridique important|32001R1437Commission Regulation (EC) No 1437/2001 of 13 July 2001 fixing the maximum purchase price for beef under the seventh partial invitation to tender pursuant to Regulation (EC) No 690/2001 and derogating from that Regulation Official Journal L 192 , 14/07/2001 P. 0016 - 0016Commission Regulation (EC) No 1437/2001of 13 July 2001fixing the maximum purchase price for beef under the seventh partial invitation to tender pursuant to Regulation (EC) No 690/2001 and derogating from that RegulationTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal(1),Having regard to Commission Regulation (EC) No 690/2001 of 3 April 2001 on special market support measures in the beef sector(2), and in particular Article 3(1) thereof,Whereas:(1) In application of Article 2(2) of Regulation (EC) No 690/2001, Commission Regulation (EC) No 713/2001 of 10 April 2001 on the purchase of beef under Regulation (EC) No 690/2001(3), as last amended by Regulation (EC) No 1373/2001(4), establishes the list of Member States in which the tendering is open for the seventh partial invitation to tender on 9 July 2001.(2) In accordance with Article 3(1) of Regulation (EC) No 690/2001, where appropriate, a maximum purchase price for the reference class shall be fixed in the light of the tenders received, taking into account the provisions of Article 3(2) of that Regulation.(3) Because of the need to support in a reasonable way the market for beef a maximum purchase price should be fixed in the Member States concerned. In the light of the different level of market prices in those Member States, different maximum purchase prices should be fixed.(4) Article 4(2) of Regulation (EC) No 690/2001 lays down that delivery of the quantity awarded under each individual tender shall take place within 17 days of the publication of the maximum buying-in price. However, a period of five weeks between the eighth and ninth individual tender has been fixed in Annex III to the Regulation. For the purpose of supporting the beef market on a permanent basis throughout that period it should be provided that delivery of quantities awarded under the eighth partial invitation to tender on 23 July may be delivered until 31 August 2001.(5) Due to the urgency of the support measures, this Regulation should enter into force immediately.(6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,HAS ADOPTED THIS REGULATION:Article 1Under the seventh partial invitation to tender on 9 July 2001 opened under Regulation (EC) No 690/2001 the following maximum purchase price shall be fixed:- Germany: EUR 159,00/100 kg,- France: EUR 211,50/100 kg,- Ireland: EUR 182,50/100 kg,- Spain: EUR 157,47/100 kg.Article 2Notwithstanding Article 4(2) of Regulation (EC) No 690/2001 delivery of the quantity awarded under the eighth partial invitation to tender of 23 July 2001 may take place until 31 August 2001.Article 3This Regulation shall enter into force on 14 July 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 13 July 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 21.(2) OJ L 95, 5.4.2001, p. 8.(3) OJ L 100, 11.4.2001, p. 3.(4) OJ L 183, 6.7.2001, p. 23.